                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 NIKKI PARHAM,individually and on behalf
 of her minor child, B.M.,
                                                        Case No.1:18-cv-04678
      Plaintiffs,

 v.                                                     Honorable Charles R. Norgle, Sr.

 LAKEVIEW LOAN SERVICING, LLC,
 CENLAR FSB,FIVE BROTHERS MORTGAGE                      Magistrate Judge M. David Weisman
 COMPANY SERVICES AND SECURING,
 INC., and MASTERBUILT CONSTRUCTION,
 INC.

      Defendants.


  DEFENDANT FIVE BROTHERS MOTION TO DISMISS COUNTS III,IV,V,and VI
           OF THE PLAINTIFF
                          ' S FIRST AMENDED COMPLAINT
                     PURSUANT TO FRCP 12(b)
                                          (6)

        Defendant,FIVE BROTHERS MORTGAGE COMPANY SERVICES AND SECURING,

INC., by and through its Attorneys, Lori A. Vanderlaan and Fritz V. Wilson of the law firm of

Best, Vanderlaan & Harrington, and in support of its Motion to Dismiss pursuant to Rule 12(b)(6)

of the Federal Code of Civil Procedure, state as follows:

        1.      Defendant, FIVE BROTHERS MORTGAGE COMPANY SERVICES AND

SECURING, INC.,("Five Brothers,") files the instant Motion to Dismiss certain counts of the

Plaintiff's First Amended Complaint at Law.

        2.      Plaintiff, Nikki Parham, individually and on behalf of her minor child ("Plaintiff,")

has filed an eight count First Amended Complaint, alleging, 1) Breach of contract against

Lakeview Loan Servicing, LLC; 2) Trespass to Property against Five Brothers and other

Defendants, 3) violation of the Illinois Consumer Fraud and Deceptive Business Practices Act
("ICFA,")815 ILCS 505/1 et seq., against Five Brothers and other Defendants, 4) violation ofthe

Fair Debt Collection Practices Act("FDCPA,") 15 USC 1692, et seq., against Five Brothers and

other Defendants, 5) Intrusion Upon Seclusion against Five Brothers and other Defendants, 6)

Intentional Infliction of Emotional Distress ("IIED,") against Five Brothers and other Defendants,

7) Conversion against Five Brothers and other Defendants, and 8) Negligence against Five

Brothers and other Defendants. See Plaintiff's First Amended Complaint, attached as Exhibit"A."

        3.      Five Brothers hereby moves this Court to dismiss Counts III under the ICFA,Count

IV under the FDCPA, Count V for Intrusion Upon Seclusion, and Count VI for Intentional

Infliction of Emotional Distress.

        4.      As shown in the attached Memorandum ofLaw,Plaintiff has failed to state a claim

against Five Brothers under the ICFA.

        5.      Plaintiff's claim for violation ofthe ICFA, Count III, should be dismissed, because

Illinois Law does not allow a Plaintiffto assert a claim for violation ofthe ICFA when the Plaintiff

is not a consumer, and does not have a consumer relationship with Five Brothers as required by

the CFA. Additionally, there has been no deceptive act or practice by Five Brothers to sustain a

claim under the ICFA.

        6.      Plaintiff's claim under the FDCPA, Count IV, should also be dismissed because

Plaintifffailed to bring suit against Five Brothers within the required one year statute oflimitations

under the FDCPA. The alleged conduct complained of by Plaintiff happened on or about July 7,

2017, however Plaintifffiled suit against Defendant Five Brothers on March 5, 2020. Additionally,

Five Brothers cannot be considered a debt collector under the FDCPA, nor was it communicating

with Plaintiff in an effort to collect a debt.
       7.      Plaintiff's claim for Intrusion Upon Seclusion, Count V, should also be dismissed

because Plaintiff failed to bring suit against Five Brothers within the applicable statute of

limitations, and the Plaintiffcannot show intentional conduct on the part ofFive Brothers to sustain

a claim for intrusion upon seclusion.

       8.      Plaintiff's claim for Intentional Infliction of Emotional Distress should also be

dismissed because Illinois law does not permit a party to bring a claim for IIED where the

Defendant's behavior is not extreme and outrageous, or intended to inflict severe emotional

distress, or where the Defendant knew there was a high likelihood that its conduct would cause

severe emotional distress.

       9.      Additionally, Plaintiff cannot maintain a claim for IIED because Plaintiff named

Five Brothers outside ofthe two year statute of limitations for IIED. The alleged conduct of Five

Brothers took place on July 7, 2017, however the Plaintiff's Complaint against Five Brothers was

filed on March 5, 2020. The limitations period expired on July 7, 2019.

       10.     For these reasons, and for all the reasons set forth in Five Brothers accompanying

Memorandum of Law, Five Brothers requests that the Court dismiss Counts III, IV, V, and VI of

the Plaintiff's First Amended Complaint against Five Brothers, with prejudice.

       WHEREFORE, the Defendant, FIVE BROTHERS, requests that this Court grant this

Motion, and further enter an order granting this Motion and dismissing Counts III, IV, V, and VI

of the Plaintiff's First Amended Complaint with prejudice.

                                                     Respectfully Submitted,
                                                     FIVE BROTHERS MORTGAGE
                                                     COMPANY SERVICES and SECURING,
                                                     INC.,


                                                     By:
                                                             One of Its Attorneys
 Lori A. Vanderlaan
 Fritz V. Wilson
 Best, Vanderlaan & Harrington
 25 E. Washington St., # 800
 Chicago, Illinois 60602
(312)819-1100
 Fax:(312) 819-8062
 lvanderlaan@bestfirm.com
fwilson@bestfirm.corn
 eservice@bestfirm.com




                                CERTIFICATE OF SERVICE

       I,the undersigned, state that I caused copies ofthe foregoing to be served, with enclosures
referred to therein, if any, by Operation of the Court's Electronic Filing System, to the Attorneys
of Record at the Address(es) and/or facsimile number(s) of record, from 25 E. Washington St.,
Suite 800, Chicago, Illinois, prior to 5:00 p.m., on July 1, 2020.
 Re:    Parham, et al. v. Masterbuilt Construction, Inc., et al.
        Case No.:       18-cv-04678
        BVH File No.:LIB.20198


                                  ATTORNEY SERVICE LIST


 Mohammed Omar Badwan
 Sulaiman Law Group, Ltd.
 mbadwan@sulaimanlaw.com
 2500 S. Highland Ave., Suite 200
 Lombard, IL 60148
(630)575-8181
 Attorney for Plaintiff
 Nikki Parham, individually and on behalf of her minor child, B.M.

 Joseph Scott Davidson
 Sulaiman Law Group, Ltd.
jdavidson@sulaimanlaw.com
 2500 S. Highland Ave., Suite 200
 Lombard,IL 60148
(630) 575-8181
 Attorney for Plaintiff
 Nikki Parham, individually and on behalf of her minor child, B.M.

 Adam L. Saper
 Carlos Ortiz
 Hinshaw & Culbertson LLP
 asaper@hinshawlaw.com
 151 N. Franklin Street, Suite 2500
 Chicago, IL 60606
(312) 704-3000
 Attorney for Defendants
 Lakeview Loan Servicing, LLC and Cenlar FSB

 Adam Toosley
 Freeborn & Peters
 atoosley@freeborn.com
 311 S. Wacker Drive, Suite 3000
 Chicago, Illinois 60606
(312) 360-6000
 Attorney for Defendant
 Masterbuilt Construction, Inc.
      Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 1 of 24 PagelD #:209




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 NIKKI PARHAM,individually and on behalf
 of her minor child, B.M.,
                                                          Case No.1:18-cv-04678
       Plaintiffs,

 v.                                                       Honorable Charles R. Norgle, Sr.

 LAKEVIEW LOAN SERVICING,LLC,
 CENLAR FSB,FIVE BROTHERS MORTGAGE
 COMPANY SERVICES AND SECURING,                           Magistrate Judge M. David Weisman
 INC., and MASTERBUILT CONSTRUCTION,
 INC.

       Defendants.

                                     FIRST AMENDED COMPLAINT

         NOW COME Plaintiffs, NIKKIPARHAM,individually and on behalf of her minor child,

B.M. (individually, "Nikki" and "B.M.," collectively "Plaintiffs") by and through their

undersigned counsel, complaining of the Defendants, LAKEVIEW LOAN SERVICING, LLC,

CENLAR FSB, FIVE BROTHERS MORTGAGE COMPANY SERVICES AND SECURING,

INC., and MASTERBUILT CONTSTRUCTION,INC.(collectively,"Defendants"), as follows:

                                         NATURE OF THE ACTION

      1. Plaintiffs bring this action seeking redress for breach of contract, trespass to real property,

violations of the Illinois Consumer Fraud and Deceptive Practices Act("ICFA") pursuant to 815

ILCS 505/1 et seq., violations of the Fair Debt Collection Practices Act("FDCPA") pursuant to

15 U.S.C. §1692,intrusion upon seclusion, intentional infliction of emotional distress, conversion,

and negligence.




                                                    1

                                                                                              DEFENDANT'S
                                                                                        b       EXAIBIT
                                                                                        ..5
                                                                                        1
    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 2 of 24 PagelD #:210




    2. All of Plaintiffs' claims stem from Defendants' illegal debt collection activity relating to

Nilcki's home mortgage loan. Defendants illegally broke into Nikki's home without authorization

and damaged Nikki's home.

                                    JURISDICTION AND VENUE

    3. Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§1331 and 1337, as

the action arises under the laws ofthe United States.

   4. The Court has supplemental jurisdiction over the state law claims under 28 U.S.C.

§1367.

    5. Venue is proper in this Court pursuant to 28 U.S.C. §1391 because Plaintiffs reside in this

judicial district, Defendants conduct business in this judicial district, and all of the events or

omissions giving rise to the claims occurred within this district.

                                             PARTIES

   6. Plaintiffs are natural persons that reside at a property commonly known as 7523 South

Ridgeland Avenue, Chicago, IL ("subject property").

    7. Nikki is a single mother of two children, whom at all times relevant was employed at

Chicago Commons, a not-for-profit social organization that serves under-resourced communities

throughout the city of Chicago.

   8. B.M.is Nikki's 15 year old son that suffers from a neurological disorder known as epilepsy.

   9. The subject property serves as Nikki's family's principal residence.

    10. Lakeview Loan Servicing, LLC ("Lakeview") is a mortgage company based out of Coral

Gables, Florida. Lakeview is in the business of extending mortgage loans to consumers across the

United States, including consumers in Illinois. Lakeview is also in the business of acquiring and

servicing mortgage loans that were originated by a third party. Lakeview acquires mortgage loans

                                                 2
    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 3 of 24 PagelD #:211




and services mortgage loans owed by Illinois consumers. Lakeview does business in Illinois.

Lakeview is registered with the Illinois Secretary of State.

    1 1. Cenlar FSB ("Cenlar") is a mortgage loan subservicing company with headquarters

located in Ewing, New Jersey. Cenlar services and subservices mortgage loans for third party loan

owners. Cenlar services and subservices mortgage loans owed by Illinois consumers. Cenlar does

business in Illinois. Cenlar is registered with the Illinois Secretary of State.

    12. Five Brothers Mortgage Company Services and Securing, Inc. ("Five Brothers") is an

asset preservation company with headquarters located in Warren, Michigan. Five Brothers

provides property preservation services to mortgage loan servicers. According to its website,"Five

Brothers consistently provides innovative, regulatory-compliant asset management solutions that

save time, eliminate errors and increase efficiency for residential mortgage servicers nationwide."'

Five Brothers provides services to mortgage loan servicers that service mortgage loans extended

to Illinois consumers and thus does business in Illinois. Five Brothers is registered with the Illinois

Secretary of State.

    13. Masterbuilt Construction, Inc.("Masterbuilt") is an asset preservation company based out

of Lombard, Illinois. Masterbuilt provides property preservation services to mortgage loan

servicers. Masterbuilt provides property preservation services to mortgage loan servicers that

service mortgage loans extended to Illinois consumers. Masterbuilt is registered with the Illinois

Secretary of State.




 www.fivebrms.com (last visited March 5, 2020)
                                                   3
.    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 4 of 24 PagelD #:212




                                    FACTS SUPPORTING CAUSES OF ACTION

     14. On May 29, 2014, Nikki obtained a mortgage loan ("subject loan") in the amount of

$157,003.00 from Sun West Mortgage Company, Inc. ("Sun West"), secured by the subject

property.

     15. B.M. was not a party to the subject loan.

     16. Pursuant to the terms of the loan, Nikki was obligated to make monthly principal and

interest payments in the initial amount of $772.36 for 30 years.

     17. Due to a decrease in monthly income, Nikki defaulted on the subject loan.

     18. In late 2015, after the subject loan was in default, Lakeview acquired the subject loan

from Sun West.

     19. As soon as Lakeview acquired the subject loan, it assigned servicing rights for the subject

loan to Cenlar.

    20. Accordingly, Cenlar became the face of the subject loan and was responsible for the day-

to-day management and administration of the subject loan.

    21. In December 2016, Nikki submitted a complete loan modification application to Cenlar.

The loan modification, ifgranted, would modify the repayment terms of the subject loan and deem

Nikki current on the subject loan.2

    22. Despite submitting a complete loan modification application, Cenlar never responded to

Nikki's loan modification application.




2 Loan  modifications are designed to prevent homeowners from losing their homes by deferring the default amount
to the end of the loan. Loan modifications typically change the terms of the loan by extending the repayment period
without reducing the principal and interest balance owed on a loan.
                                                         4
     Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 5 of 24 PagelD #:213




    23. On January 13,2016,Lakeview filed a foreclosure complaint in the Circuit Court of Cook

 County seeking to foreclose on the subject property, Case No. 2016-CH-00476 ("foreclosure

 proceeding").

    24. On November 30, 2016, in an effort to save her family's home, Nikki filed a Chapter 13

 bankruptcy in the Bankruptcy Court for the Northern District of Illinois, Case No. 16-37792.

    25. By operation oflaw, Nildci's bankruptcy filing stayed the foreclosure proceeding. See 11

 U.S.C. §362.

    26. In February 2017,B.M. underwent. rain surgery to treat the subclinical seizures that stem

from his epilepsy disorder.

    27. On March 9, 2017, Nikki filed a Chapter 13 Plan which proposed a repayment plan that

 would, in pertinent part,(1) recommence contractual monthly payments on the subject loan; and

(2)cure the default on the subject loan over 60 months.

    28. On April 3, 2017, the Bankruptcy Court confirmed Nikki's Chapter 13 Plan ("Confirmed

Plan"), thus binding Lakeview and Cenlar to the terms of the Confirmed Plan.

    29. Due to Nikki's dire financial circumstances, Nikki fell behind on her monthly payments

as prescribed by the Confirmed Plan.

    30. As a result, on June 5,2017,Lakeview obtained authorization from the Bankruptcy Court

to continue the foreclosure proceeding.

    31. The foreclosure proceeding progressed and a sale of the subject property was scheduled

for July 28, 2017.

    32. Prior to the sale date, Cenlar sent Nikki a loan modification application.

    33. On June 19, 2017, in an effort to save her family's home, Nildci submitted a complete

loan modification application to Cenlar.

                                                5
    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 6 of 24 PagelD #:214




    34. Upon information and belief, in late 2017, Cenlar employed Five Brothers to facilitate the

collection ofthe subject loan and to perform property preservation services at the subject property,

which in turn employed Masterbuilt to do the same.

    35. On or about July 7, 2017, Cenlar issued a detailed work order to its agents Five Brothers

and/or Masterbuilt ("Cenlar's agents") to perform specific property preservation services at the

subject property in an effort to facilitate collection on the subject loan.

    36. Shortly thereafter, Cenlar's agents went to the subject property to carry out Cenlar's work

order.

   37. At the time Cenlar's agents arrived at the subject property, Nikki was at work and B.M.

was home alone.

   38. Upon arrival to the doorstep to the subject property, Cenlar's agents began banging loudly

on the front door.

   39. In response to the banging, B.M., not expecting any visitors, went to a nearby window

and observed an individual banging on the front door and multiple individuals congregating by the

front door and lawn.

   40. B.M., fearing for his safety, did not answer the door or otherwise try to communicate

with Cenlar's agents as he did not recognize them and did not know why they were at his home.

   41. Shortly thereafter, the banging stopped and B.M. thought that Cenlar's agents left the

subject property.

   42. A couple of minutes later, B.M. heard loud bangs coming from the back door of the

subject property.

   43. B.M.,fearing for his safety, did not open the back door and believed that Cenlars' agents

would leave if nobody answered the back door.

                                                  6
    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 7 of 24 PagelD #:215




    44. Shortly thereafter, B.M. started hearing loud booms coming from the back door.

    45. At this point, B.M. believed that Cenlar's agents were trying to break down the back door.

    46. Fearing for his safety, B.M. ran to the basement of the subject property and hid in the

furnace closet.

    47. Shortly thereafter, B.M. heard a loud crash, followed by the sound of footsteps on the

main level of the subject property.

    48. In a state of panic and fright, B.M. went to a computer near the furnace closet and sent an

email to Nikki stating that someone broke into the house and urged Nikki to come home.

    49. At that point, B.M. started hearing the voices of Cenlar's agents as they walked around

the house.

    50. At no point after entry into the subject property did Cenlar's agents identify themselves.

    51. Shortly thereafter, Cenlar's agents went to the basement where B.M. was hiding in the

furnace closet and began shining flashlights throughout the basement.

   52. At that point, B.M. believed that Cenlar's agents were looking for him and were going to

kill him.

   53. Cenlar's agents then approached the furnace closet where B.M. was hiding.

   54. In a state of terror, B.M. hid as far back behind the furnace as possible.

   55. Cenlar's agents opened the furnace closet and flashed their flashlights into the furnace

closet.

   56. Cenlar's agents did not see B.M. and left the basement.

   57. B.M. hid in the furnace closet until he can no longer hear any noises in the subject

property. After B.M. believed that he was safe, he finally came out of hiding and went upstairs.



                                                7
     Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 8 of 24 PagelD #:216




    58. B.M. looked outside of a window on the main level of the subject property and observed

his neighbor talking to police officers right outside the front door of the subject property.

    59. B.M. could not open the front door so he told to the police officers to meet him at the

back door ofthe subject property.3

    60. When B.M. got to the back door, he discovered that Cenlar's agents had forcibly broke

into the subject property by breaking the back door and that Cenlar's agents had placed a lock on

the back door.

    61. Shortly thereafter, Nikki arrived at the subject property and discovered the following:(1)

police at her home;(2) B.M. in a state of extreme emotional distress;(3) a lock on the back door

that restricted Nildci's access to her home;(4) open drawers and cabinets;(5) a broken back door

with screws and door panel on the floor; and (6) a missing flat-screen television.

    62. Realizing that she could not enter the subject property, Nikki solicited the help of the

police officers on site to break the lock that Cenlar's agents placed on the back door.

    63. The police tried to break the lock on the back door but were unable to. Accordingly, Nilcki

was forced to hire a locksmith to break the lock on the back door so she can access her home.

    64. After obtaining access to her home, Nikki filed a police report for the burglary/forcible

entry that was committed by Cenlar's agents.

    65. Defendants did not leave any message or communication at the subject property notifying

Plaintiffs of their identities or the reason they changed the locks, leaving Plaintiffs to wonder if

they were in imminent danger of a future break-in.




3 The front door to the subject property was inoperable prior to the break-in. Accordingly, the back door was the sole
point of entry to the subject property.
                                                          8
•       Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 9 of 24 PagelD #:217




       66. Shortly after the break-in, Nikki called Cenlar to inquire if Cenlar had anything to do with

    the break-in.

       67. In response to Nildd's inquiry, a Cenlar representative acknowledged that Cenlar sent

    representatives to the subject property in an effort to determine if the subject property was vacant.

       68. Cenlar knew or should have known that the subject property was not vacant because Nikki

    had recently submitted a loan modification application, which indicated the property was occupied.

       69. Up until the time the Cenlar representative told Nikki that it was Cenlar that sent

    representatives to the subject property, Plaintiffs did not know who broke into their home.

       70. At all times relevant, Nikki was the legal owner of the subject property.

       71. At all times relevant, the subject property served as Plaintiffs' principal residence and

family home.

       72. At all times relevant, the subject property was fully furnished.

       73. At all times relevant, Defendants did not have authority to enter the subject property.

       74. At all times relevant, Defendants did not notify Plaintiffs that it would be sending

representatives to the subject property to determine if the subject property was vacant.

       75. At all times relevant, Defendants did not have a legal right to enter the subject property.

       76. At all times relevant, Lakeview had a consensual agency relationship with Cenlar

    whereby Lakeview (as the principal) had the right to control and direct the activities of Cenlar, and

Cenlar had the authority to act on behalf of Lakeview. Lakeview, as the principal of Cenlar, is

liable for the acts of Cenlar and Cenlar's agents.

       77. At all times relevant, Cenlar had a consensual agency relationship with Five Brothers

    whereby Cenlar(as the principal) had the right to control and direct the activities of Five Brothers,



                                                     9
•      Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 10 of 24 PagelD #:218




    and Five Brothers had the authority to act on behalf of Cenlar. Cenlar, as the principal of Five

    Brothers, is liable for the acts of Five Brothers and its agents.

        78. At all times relevant, Five Brothers had a consensual agency relationship with Masterbuilt

    whereby Five Brothers (as the principal) had the right to control and direct the activities of

    Masterbuilt, and Masterbuilt had the authority to act on behalf of Five Brothers.

       79. Upon information and belief, Defendants do not have a license to change locks as required

    by the Illinois Locksmith Act.

                                          PLAINTIFFS'DAMAGES

       80. Plaintiffs have suffered significant damages that were proximately caused by Defendants'

    conduct.

       81. As a result of Defendants' conduct, Plaintiffs suffered extreme emotional distress,

    anxiety, mental anguish, and pain and suffering resulting from (a)the constant fear that their home

    will be broken into again; and(b)the deprivation ofthe sense ofsecurity and safety in their home.

       82. As a result ofDefendants' conduct,Plaintiffs lost access to their home for a limited period

    of time.

       83. As a result of Defendants' conduct, Plaintiffs permanently lost the sense of security and

    safety in their home.

       84. As a result of Defendants' conduct, Plaintiffs permanently lost the enjoyment of their

    home.

       85. As a result of Defendants' conduct, Plaintiffs permanently lost the comfort oftheir home.

       86. As a result of Defendants' conduct, Plaintiffs suffered extended loss of sleep resulting

from nightmares involving break-ins to their home.

       87. As a result of Defendants' conduct, Plaintiffs' back door was significantly damaged.

                                                      10
    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 11 of 24 PagelD #:219




    88. As a result of Defendants' conduct, Nikki suffered out of pocket expenses incurred for

(1) hiring a locksmith to break the lock on the back door;(2)fixing the damage to the back doors;

 and (3) purchasing a new lock for the back door.

    89. As a result ofDefendants' conduct,Plaintiffs expended significant time and energy fixing

the damaged door and replacing the lock on the back door.

    90. As a result of Defendants' conduct, Plaintiffs suffered public humiliation and

embarrassment arising from the police presence at their home.

    91. As a result of Defendants' conduct, Nikki suffered the loss ofincome. Specifically, Nikki

took 3 days off of work after the break-in to stay home and comfort B.M. as he was extremely

traumatized by the break-in.

    92. As a result of Defendants' conduct, Plaintiffs were permanently deprived of their flat-

screen television.

                  COUNT I — BREACH OF CONTRACT(NIKKI AGAINST LAKESHORE)

    93. Plaintiffs restate Paragraphs 1 through 92 as fully stated herein.

    94. The subject loan is a valid and enforceable contract between Nikki and Sun West and its

successors and assigns ("the contract").

   95. Lakeview is Sun West's successor and assign, and thus Lakeview is bound by the terms

ofthe contract.

   96. Pursuant to the contract, Lakeview "may inspect [the subject property] if the [subject

property] is vacant or abandoned or the loan is in default."

   97. The contract further states that Lakeview "may take reasonable action to protect and

preserve" the subject property if it is vacant or abandoned.



                                                11
   Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 12 of 24 PagelD #:220




    98. Lakeview breached the contract by breaking into the subject property without Nikki's

consent.

    99. Although the contract permits Lakeview to "inspect" the subject property, the contract

does not authorize Lakeview or its agents to forcibly break into the subject property.

    100. Moreover, Lakeview breached the contract by taking unreasonable action to "protect

and preserve" the subject property because the subject property was not vacant or abandoned.

    101. Moreover, forcibly breaking into the subject property is not "reasonable" by any

standard.

    102. As pled above, Nikki was severely harmed by Lakeview's breach of the contract and

thus is entitled to compensation for her damages.

    103. Moreover, Nikki is entitled to punitive damages for Lakeview's breach of the contract

because the break in constituted independent and willful torts (trespass, intrusion upon seclusion,

and intentional infliction of emotional distress) accompanied by "wantonness" and "oppression."

See Hunter Douglas Metals, Inc. v. Edward C. Mange Trading Co., 586 F. Supp. 926, 929 (7th

Cir. 1984)(finding that where a breach of contract contains allegations sufficient to support both

a contract claim and an independent tort, both may stand and punitive damages may be awarded if

plaintiff is able to sustain his burden under the tort theory.)

    WHEREFORE,Plaintiff NIKKI PARHAM respectfully requests that this Honorable Court:

         a.    Find that Lakeview materially breached the contract;

         b.     Award Plaintiff her actual damages;

         c,     Award Plaintiff punitive damages; and

         d.     Award Plaintiff any other relief this Honorable Court deems equitable and just.



                                                  12
 • Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 13 of 24 PagelD #:221




                           COUNT II — TRESPASS TO REAL PROPERTY
                             (NIKKI AGAINST ALL DEFENDANTS)

    104. Plaintiffs restate Paragraphs 1 through 92 as fully stated herein.

    105. At all times relevant, Nikki owned the subject property and had a legal right to exclusive

possession of the subject property.

    106. Defendants had actual knowledge that Nikki owned and occupied the subject property.

    107. Without consent or a right to possession, Defendants forcibly entered and assumed

dominion and control of the subject property.

    108. Without consent or a right to possession, Defendants placed a lock on the back door of

the subject property, thus depriving Nikki of access to the subject property.

    109. Defendants' forced entry and trespass upon the subject property interfered with Nilcki's

possession, ownership, use, and enjoyment of the subject property.

    110. Upon information and belief, it is Defendants' normal business practice to ignore

possessory and ownership rights of homeowners, and to illegally take possession of properties

without consent or a court order, in conscious disregard of the rights of homeowners.

   111. As pled above, Nikki was severely harmed by Defendants' conduct.

   WHEREFORE,Plaintiff NIKKI PARHAM respectfully requests that this Honorable Court:

       a.      Find that Defendants unlawfully trespassed on the subject property;

       b.      Award Plaintiff her actual damages;

       c.      Award Plaintiff punitive damages; and

       d.      Award Plaintiff any other relief this Honorable Court deems equitable and just.




                                                13
     Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 14 of 24 PagelD #:222




     COUNT III — VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
                                     PRACTICES ACT
                         (PLAINTIFFS AGAINST ALL DEFENDANTS)

     112.      Plaintiffs restate Paragraphs 1 through 92 as fully stated herein.

     1 13.     Plaintiffs meet the ICFA definition of"consumer" and "person."

     1 14.     Defendants violated ICFA by employing unfair and deceptive acts and practices against

 Plaintiffs.

     115.      Defendants specialize in mortgage lending, servicing, debt collection, property

 preservation, and the expedited turnover ofreal property to satisfy defaulted mortgage debt. These

 actions occur in the course of conduct involving trade or commerce.

      a. Unfairness and Deception

     1 16.     It was unfair for Defendants to dispossess the Plaintiffs of the subject property without

 a court order authorizing the same.

     117.      It was unfair for Defendants to employ self-help and take possession of the subject

property outside the judicial process mandated by the Illinois Mortgage Foreclosure Law ("IMFL")

(defining possessory rights and the prohibition against harassment or intimidation to compel

occupants to abandon mortgaged property).

    118.       It was unfair for the Defendants to lock the Plaintiffs out of their home in an effort to

force them to "give up" possession ofthe subject property.

    1 19.       It was unfair for Defendants to change the lock ofthe back door ofthe subject property

without having a valid license required by the Illinois Locksmith Act.

    120.        It was unfair for Defendants to forcibly enter Plaintiffs' home without legal

authorization to do the same.



                                                    14
•   Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 15 of 24 PagelD #:223




    121.      It was unfair for Defendants to cause damage to the back door of the subject property

 and not compensate Nikki for the damage caused by Defendants.

    122.      It was unfair for Defendants to steal Plaintiffs' flat-screen television and not

compensate Plaintiffs for the same.

    123.      Defendants' conduct offends public policy as it demonstrates an industry-wide

practice of maximizing profits by ignoring the possessory rights of homeowners in violation ofthe

law, expediting the foreclosure process by circumventing the law, and attempting to profit from the

expedited sale of real property.

    124.      It was unfair and deceptive for Lakeview to mislead Nilcki into believing that

Lakeview may modify the subject loan when Lakeview had no intent to modify or even consider a

modification of the subject loan.

    125.      Plaintiffs had no choice but to submit to Defendants' conduct. Specifically, Plaintiffs

had no control over (1) the sham loan modification process;(2) the changing of the lock;(3) the

destruction to the subject property; and(4)their ability to enter their home after Defendants illegally

changed the locks.

    126.      It was unfair and deceptive for Defendants to erroneously deem the subject property

"vacant" or "abandoned" when Defendants had actual knowledge that the subject property was

occupied as the loan modification applications submitted by Nikki expressly stated that the subject

property was occupied.

    127.      It was unfair and deceptive for Defendants to erroneously deem the property "vacant"

or "abandoned" despite the fact that the subject property was conspicuously occupied and well-

maintained.



                                                  15
    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 16 of 24 PagelD #:224




    128.       Defendants intended that the Plaintiffs would rely on their unfair and deceptive acts;

their overall scheme was designed to thwart Nilcki's attempt to keep her home and designed to

buffalo Nikki into giving up her home without having to complete the foreclosure process.

    129.       Nilcki did rely on upon Defendants' unfair and deceptive acts by completing the loan

modification application that Lakeview and/or Cenlar had no intention of granting.

    130.       Defendants were hoping that their illegal conduct would ultimately drive the Plaintiffs

out of their home so Defendants could take possession without having to complete the lengthy

foreclosure process. Defendants' objective was to profit from an expedited sale of the subject

property.

   131.        Defendants' overall conduct towards Plaintiffs was oppressive and against public

policy.

   132.        As pled above, Plaintiffs were severely harmed by Defendants' conduct.

   133.        Defendants' conduct causes substantial injury to consumers generally because:

           i. consumers reasonably expect to be safe and secure in their own property;

           ii. consumers reasonably expect mortgage companies to communicate with them
               truthfiilly and accurately regarding the occupancy status of a home or any claims of
               vacancy or abandonment;


           iii. consumers reasonably expect mortgage companies to evaluate their loan
                modification applications in good faith;

           iv. consumers reasonably expect companies to follow state and federal law and their
               own guidelines;

           v. consumers reasonably expect that companies will not take illegal action to
              expedite a foreclosure and bully consumers from their property;

           vi. consumers reasonably expect companies to make honest efforts to resolve a dispute,
               instead of misrepresenting facts and ignoring requests and inquiries; and

                                                  16
     Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 17 of 24 PagelD #:225




            vii. consumers reasonably expect mortgage companies to honor and respect laws
                 designed to protect consumers.

            viii.consumers reasonably expect property preservation companies to not
                forcibly break into their homes, change the locks, and steal their personal
                 property.

    134.          An award of punitive damages is appropriate because Defendants' conduct was

outrageous, willful, wanton, showed a reckless disregard for the rights of the Plaintiffs, and was

designed to take advantage of a vulnerable family.

     WHEREFORE,Plaintiffs respectfully request that this Honorable Court:

           a.        Enter judgment in Plaintiffs' favor and against Defendants;

           b.        Award Plaintiffs their actual damages;

           c.        Award Plaintiffs punitive damages;

           d.        Award Plaintiffs their reasonably attorney's fees and costs; and

           d.        Award Plaintiffs any other relief this Honorable Court deems equitable and just.

                COUNT IV — VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              (PLAINTIFFS AGAINST ALL DEFENDANTS)

    135.        Plaintiffs restate Paragraphs 1 through 92 as fully stated herein.

    136.        The subject loan is a "debt" as defined by the FDCPA §1692a(5) because the mortgage

loan was incurred to finance the purchase of Nikki's principal residence, and thus incurred for

personal, family, or household purposes.

    137.        Defendants are a "debt collector" as defined by the FDCPA §1692a(6) because they use

instrumentalities ofinterstate commerce or the mails to collect debts and enforce security interests.

    138.        Defendants are a "debt collector" as defined by the FDCPA §1692a(6) because their

principal business purpose is the collection of debts.



                                                      17
     Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 18 of 24 PagelD #:226




    139.     Defendants are a "debt collector" as defined by the FDCPA §1692a(6) because they

regularly collect or attempt to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.

    140.      Defendants are a "debt collector" as defined by the FDCPA §1692a(6) because they are

in the business of enforcing security interests.

    141.      Defendants Lakeview and Cenlar are a "debt collector" as defined by the FDCPA

§1692a(6) because they acquired rights to the subject loan after it was in default.

    142.      At all times relevant, Defendants were attempting to collect a debt owed by Nikki to

Lakeview.

    a. Violations of §§1692f(1) and f(6)(A)

    143.       In an effort to collect the subject loan, Defendants violated §§1692f(1) and(6)(A) by

taking illegal non-judicial action and employing self-help to dispossess the Plaintiffs of the subject

property. As stated above, Defendants had no legal or contractual right to forcibly enter the subject

property, change the lock, and take possession of the subject property because (1) the foreclosure

proceeding was still pending and Defendants did not have a court order authorizing them to take

possession of the subject property and (2) it was unnecessary to "preserve" the subject property

because the subject property was not "vacant" or "abandoned" and conspicuously in good

condition.

    144.     Defendants evicted and dispossessed Plaintiffs from their home without a valid basis

and in violation of state law.

    145.     As stated above,Defendants' conduct violated the IMFL and the Illinois Locksmith Act.

   b. Violations of §§1692e, e(2), and e(10)



                                                   18
    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 19 of 24 PagelD #:227




    146.       In an effort to collect the subject loan, Defendants violated §1692e by falsely

representing, through implication, that Nikki was no longer the owner of the subject property and

that Plaintiffs were no longer authorized to access the subject property. Specifically, the changing

of the lock implicitly implies that Nikki is no longer the owner of the subject property and has lost

access to the subject property.

    147.       In an effort to collect the subject loan, Defendants violated §1692e(2) by

misrepresenting the legal status of the subject loan. Specifically, by changing the lock, the

Defendants falsely represented,though implication, that the foreclosure process has been completed

and that subject property no longer belongs to Nikki.

    148. In an effort to collect the subject loan, Defendants violated §1692e(10) by falsely and

deceptively representing, through implication, that the foreclosure process has been completed and

that the subject property no longer belongs to Nikki

   149.        As pled above,Plaintiffs were severely harmed by Defendants' conduct.

   WHEREFORE,Plaintiffs respectfully request that this Honorable Court:

          a.        Enter judgment in Plaintiffs' favor and against Defendants;

          b.        Award Plaintiffs their actual damages;

          c.        Award Plaintiffs statutory damages;

          d.        Award Plaintiffs reasonable attorney's fees and costs under 15 U.S.C. §1692k; and

          d.        Award Plaintiffs any other relief this Honorable Court deems equitable and just.

                                 COUNT V — INTRUSION UPON SECLUSION
                                (PLAINTIFFS AGAINST ALL DEFENDANTS)

   150.        Plaintiffs restate Paragraphs 1 through 92 as fully stated herein.




                                                      19
    Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 20 of 24 PagelD #:228




    151.        To establish a claim for intrusion upon seclusion, Plaintiffs must establish (1)there was

an unauthorized intrusion into seclusion;(2)the intrusion would be highly offensive to a reasonable

person;(3)the matter intruded upon was private; and(4)the intrusion caused anguish and suffering.

Maremont v. Susan Fredman Design Group, Ltd., 2011 U.S. Dist. LEXIS 140446, at *20(N.D. Ill.

2011).

    152. Defendants intruded into Plaintiffs' seclusion by forcibly entering Plaintiffs' home

without authorization and changing the lock.

    153. Defendants' conduct was highly offensive and objectionable to a reasonable person.

    154. As pled above, Plaintiffs suffered significant mental anguish and suffering as a result of

Defendants' conduct.

    WHEREFORE,Plaintiffs respectfully request that this Honorable Court:

           a.        Enter judgment in Plaintiffs' favor and against Defendants;

         b.          Award Plaintiffs their actual damages;

         c.          Award Plaintiffs punitive damages; and

           d.        Award Plaintiffs any other relief this Honorable Court deems equitable and just.

                     COUNT VI — INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                              (PLAINTIFFS AGAINST ALL DEFENDANTS)

    155.        Plaintiffs restate Paragraphs 1 through 92 as fully stated herein.

   156.         To state a claim for intentional infliction of emotional distress, plaintiffs must establish

that(1)the defendants' conduct was extreme and outrageous;(2)the defendants either intended to

inflict severe emotional distress or knew that there was a high probability that their conduct would

do so; and (3)the defendants' conduct actually caused severe emotional distress. Honaker v. Smith,

256 F.3d 477,490(7th Cir. 2001).


                                                       20
     Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 21 of 24 PagelD #:229




     157.      Defendants' are liable for intentional infliction of emotional distress because (1)

 forcibly entering Plaintiffs' home and changing the lock without authorization was extreme and

 outrageous; (2) Defendants knew that forcibly entering Plaintiffs' home and changing the lock

 would inflict severe emotional distress on Plaintiffs; and (3) Defendants' conduct actually caused

 Plaintiffs severe emotional distress.

     158.      At very minimum, Defendants are liable for negligent infliction of emotional distress.

     WHEREFORE,Plaintiffs respectfully request that this Honorable Court:

          a.       Enter judgment in Plaintiffs' favor and against Five Brothers and Masterbuilt;

          b.       Award Plaintiffs their actual damages;

         c.        Award Plaintiffs punitive damages; and

         d.        Award Plaintiffs any other relief this Honorable Court deems equitable and just.

                                    COUNT VII - CONVERSION
                           (AGAINST FIVE BROTHERS AND MASTERBUILT)

      159. All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

     160. Conversion is "the unauthorized deprivation of property from the person entitled to its

possession." Law v. Yanni (In re Estate of Yanni), 400 Ill. Dec. 721, 48 N.E.3d 1161, 1166, 2015

IL App (2d) 150108 (Ill. App. Ct. 2015).

     161. Conversion's essence is "the wrongful deprivation of one who has a right to the

immediate possession of the object unlawfully held." Id.

     162. A cause of action for conversion requires "(1) the unauthorized and wrongful

assumption of control, dominion, or ownership by the defendant over the personal property of




                                                   21
     Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 22 of 24 PagelD #:230




another;(2) the plaintiff's right in the property;(3) the plaintiff's absolute and unconditional right

to immediate possession of the property; and (4) a demand for possession of the property." Id.

      163. Cenlar's agents, without authority or consent, assumed control, dominion, or ownership

over Nikki's personal property, namely her flat-screen television.

      164. Nikki has an immediate, absolute, and unconditional right to possession to her personal

property.

     165. Cenlar's agents destroyed or remained in unlawful possession of Nikki's personal

property.

     166. Nikki demanded the return of her personal property from Cenlar's agents, or a demand

ofher personal property would be futile because Cenlar's agents sold or otherwise disposed of Nikki

personal property.

     167. Cenlar's agents have made no attempt to replace or return Nikki's personal property or

offer to pay the equivalent monetary value.

     168. Cenlar's agents' actions proximately caused the loss of Nilcki's personal property.

         WHEREFORE,Plaintiffs respectfully requests that this Honorable Court:

         a.     Enter judgment in their favor and against Five Brothers and Masterbuilt;

         b.     Award Plaintiffs their actual damages;

         c.     Award Plaintiffs punitive damages; and

         d.     Award such other relief as this Court deems just and proper.

                                 COUNT VIII - NEGLIGENCE
                         (AGAINST FIVE BROTHERS AND MASTERBUILT)

     169. Plaintiffs restate Paragraphs 1 through 92 as fully stated herein.




                                                 22
       Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 23 of 24 PagelD #:231




       170. Cenlar's agents voluntarily exercised control and dominion over the subject property

 and Plaintiffs' personal property. Once a party voluntarily undertakes to perform a service, it must

 do so in a manner that does not increase the risk of harm to the person affected by the undertaking.

       171. Cenlar's agents took affirmative steps to control access to and possession of the subject

 property by changing the locks, restricting access for a period of time, and exercising dominion and

 control over the personal property therein.

       172. Cenlar's agents breached their duty to take reasonable steps to protect the subject

 property, comply with the law, or follow the practices and procedures within their own manuals and

 work order guidelines.

      173. Cenlar's agents breached their duty by (a) failing to protect or secure the subject

property;(b) violating the law;(c)failing to allow their own formalized procedures, and (d)failing

to use reasonable care when "securing" the subject property.

      174. Cenlar's agents breached their duty to act prudently by contributing to and enabling the

destruction of the subject property and Plaintiffs' personal property and by failing to prevent any

loss or destruction after voluntarily exercising control and dominion over the subject property.

      175. It was reasonably foreseeable that unilaterally taking control and failing to take basic

step to protect the subject property violated the law and Cenlar's agents' own procedures.

      176. It was reasonably foreseeable that taking dominion and control of the subject property

and actively restricting Plaintiffs' access to the subject property would damage Plaintiffs.

      177. Cenlar's agents were aware that their actions would likely result in injury to Plaintiffs,

but willfully ignored their duty ofreasonable care. Cenlar's agents acted with such gross and willful

negligence as to indicate willful and wanton disregard of Plaintiffs' rights.



                                                  23
     Case: 1:18-cv-04678 Document #: 45 Filed: 03/05/20 Page 24 of 24 Pagel D #:232




      178. Cenlar's agents' actions proximately caused damages to the subject property and

Plaintiffs.

      179. As pled above, Plaintiffs were severely harmed by Cenlar's agents' conduct.

     Plaintiffs demand a trial by jury.

     Dated: March 5, 2020                                  Respectfully Submitted,

                                                           /s/ Mohammed 0. Badwan

                                                            Mohammed 0.Badwan,Esq.
                                                            Joseph S. Davidson, Esq.
                                                            Counselfor Plaint  s
                                                            Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Ave., Ste. 200
                                                           Lombard,IL 60148
                                                           Phone(630)575-8180
                                                           Fax(630) 575-8188
                                                           mbadwan@sulaimanlaw.com
                                                           jdavidson@sulaimanlaw.com




                                              24
